Citation Nr: 1609044	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-31 910	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected left hallux valgus with bunionectomy, currently at 10 percent.

2.  Entitlement to a compensable rating for service-connected left forearm scar secondary to a tick bite.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1996 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's previously-established ratings of 10 percent for her service-connected bilateral flatfeet with left hallux valgus and bunionectomy and noncompensable for her service-connected left forearm scar secondary to a tick bite were continued therein.  She appealed each of these decisions.  In an October 2008 rating decision, the Montgomery, Alabama RO assigned a separate noncompensable rating for the bilateral flatfeet and a 10 percent rating for the left hallux valgus and bunionectomy.  

Jurisdiction ultimately was transferred to the RO in Atlanta, Georgia.  In a May 2010 rating decision, this RO increased the rating for the Veteran's service-connected bilateral flatfeet to 10 percent effective April 2, 2010.  

The Veteran testified before the undersigned at a hearing at this RO in October 2011.  In February 2012, the Board dismissed the issue of an increased rating for service-connected bilateral flatfeet.  The increased rating issues for her service-connected left hallux valgus with bunionectomy and left forearm scar secondary to a tick bite were remanded for additional development.  

Further review of the claims file shows that evidence that has not been reviewed initially by the RO has been procured.  Such evidence, however, is not pertinent to the aforementioned issues remaining on appeal.  Thus, the Board can proceed with adjudication of them at this time.  38 C.F.R. § 20.1304(c).
FINDINGS OF FACT

1.  The Veteran's left hallux valgus with bunionectomy has not been unusual or exceptional.

2.  The Veteran's left forearm scar secondary to a tick bite was unstable and, resolving reasonable doubt in her favor, superficial but not painful on examination during the period from June 29, 2007, to October 22, 2008.  It has been unstable and painful during the period beginning October 23, 2008.  During both periods, it has been small, has not caused any limitation of function to include motion, and has not been unusual or exceptional.


CONCLUSIONS OF LAW

1.  No increased schedular rating is possible, and the criteria for an extraschedular rating higher than 10 percent for service-connected left hallux valgus with bunionectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5280 (2015).

2.  The criteria for an increased schedular rating of 10 percent for the period from June 29, 2007, to October 22, 2008, and of 20 percent for the period beginning October 23, 2008, for the service-connected left forearm scar secondary to a tick bite have been met, but the criteria for an extraschedular rating higher than these during either respective period are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.19, 4.118 Diagnostic Codes 7800-7806, 4.130 Diagnostic Codes 9201-9440 (2015); 4.118 Diagnostic Codes 7800-7805 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  General rather than specific notice of substantiation with respect to increased ratings is sufficient.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice of how ratings and effective dates are assigned finally must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor her representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  An October 2007 letter set forth the general criteria for establishing an increased rating, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned.  This was prior to initial adjudication via the December 2007 rating decision.  A letter setting forth the criteria for establishing an increased rating specifically for hallux valgus and scars never was provided.  However, it is reiterated that the requirement for such a letter was eliminated during the pendency of the Veteran's appeal.  

VA also has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA treatment records have been obtained by VA, some of the most recent per the Board's February 2012 remand.  No private treatment records have been obtained by VA, as none were identified by the Veteran or her representative.  They instead submitted some.  They are not pertinent, however. In October 2007, April 2010, January 2013, and March 2014, the Veteran underwent VA medical examinations.  Those in 2014 were the result of the remand.  To the extent an examination did not include review the claims file, the examiner otherwise was aware of the Veteran's medical history by interviewing her.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Each examiner also performed a relevant assessment.  The determinations made herein are fully informed because of these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or her representative.  

Significantly, neither the Veteran nor her representative has identified any necessary notice or assistance development yet to be completed.  No such uncompleted necessary development is apparent from review of the claims file.  The Board thus finds that VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There additionally has been at least substantial compliance with the Board's remand, as required.  Dyment, 13 Vet. App. at 141 (1999); Stegall, 11 Vet. App. at 268.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issue(s) on appeal must be explained and the submission of outstanding evidence must be suggested at a hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the October 2011 hearing, the undersigned identified the issues comprising this matter as being on appeal.  The Veteran then was asked questions by her representative and the undersigned about her symptoms, their severity, and their effects on her activities of daily living and employment.  It readily could be inferred that such was of primary import for an increased rating even though there was no specific explanation in this regard.  She was also questioned on where she receives treatment.  While the undersigned did not suggest the submission of any outstanding evidence as a result, it is reiterated that VA treatment records subsequently were obtained pursuant to the Board's remand.

II.  Increased Ratings

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Veteran is a lay person because there is no indication she has a medical background.  Her reports about her symptoms and their effects are competent because they are personally experienced by her.  Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of competent lay reports is assessed by factors such as interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  The Veteran is an interested party as an increased rating equates to potential monetary gain.  However, her demeanor at the hearing certainly did not convey dishonesty.  Indeed, no inconsistency, implausibility, or malingering has been found.  Accordingly, she is found to be both credible and competent.  



A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, a practice known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  If a disability has increased in severity, consideration therefore must be given to when the increase occurred.  The period in question for an increased rating, as opposed to an initial increased rating, begins one year prior to the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

1.  Left Hallux Valgus with Bunionectomy

A musculoskeletal disability involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  38 C.F.R. §§ 4.40, 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  The Veteran's service-connected left hallux valgus with bunionectomy has been rated pursuant to Diagnostic Code 5280 thereunder.  Diagnostic Code 5280 pertains to unilateral hallux valgus.  It establishes a 10 percent rating for severe hallux valgus, if equivalent to amputation of the great toe.  The same rating is established when the hallux valgus has been operated on with resection of the metatarsal head.  Several other Diagnostic Codes address foot disabilities.  They include Diagnostic Code 5003 for degenerative arthritis, 5010 for arthritis due to trauma, 5276 for acquired flatfoot, 5277 for bilateral weak foot, 5278 for acquired claw foot (pes cavus), 5279 for unilateral or bilateral anterior metatarsalgia (Morton's disease), 5281 for unilateral severe hallux rigidus, 5282 for hammer toe, 5283 for malunion or nonunion of the tarsal or metatarsal bones, and 5284 for other foot injuries.

The Diagnostic Code utilized depends on the specifics of the case.  Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, a disability that has its own Diagnostic Code may not be rated under another Diagnostic Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015) (specifically finding that Diagnostic Code 5284 could not be used to rate a Veteran's service-connected bilateral pes planus with hallux valgus, as Diagnostic Codes 5276 and 5280 address these two disabilities).  The Veteran's service-connected left hallux valgus with bunionectomy has its own Diagnostic Code.  Hallux valgus of one foot, to include when there has been surgical correction, indeed is addressed by Diagnostic Code 5280.  As such, consideration of the other aforementioned Diagnostic Codes is not warranted.  

Unfortunately, the Board finds that an increased rating for the Veteran's service-connected left hallux valgus with bunionectomy is not warranted under Diagnostic Code 5280.  VA medical examinations dated in October 2007, April 2010, January 2013, and March 2014 as well as VA treatment records and her hearing testimony reflect her reports primarily of pain but also of swelling with respect to her left great toe.  Findings made at these examinations and in these records with respect to this toe include no stiffness, no angulation with minimal dorsiflexion, and mild to moderate symptoms.  The Veteran's gait and posture also usually were characterized as normal.  No analysis of her reports and findings corresponding thereto is necessary.  The currently assigned 10 percent rating is the maximum allowable.  A rating higher than 10 percent on the basis of functional loss is not possible.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Consideration has been given to the Veteran's September 2014 claim for numerous disabilities including left great toe sesamoiditis.  A November 2014 letter informed her that this disability would be addressed by the Board because it was greatly intertwined with her service-connected left hallux valgus with bunionectomy.  Neither the VA medical examinations nor the VA treatment records reveal sesamoiditis.  Even if they did, it is reiterated that the Veteran's reports and findings corresponding thereto are not dispositive.  Consideration also has been given to reasonable doubt.  As the finding that an increased rating is not warranted for the Veteran's service-connected left hallux valgus with bunionectomy is based on the law and not the evidence, there is no reasonable doubt to resolve in her favor.  Consideration finally has been given to a staged rating.  No stage is warranted because the aforementioned finding applies to the entire period on appeal.  The maximum allowable rating indeed has been assigned throughout it.

2.  Left Forearm Scar Secondary to a Tick Bite

38 C.F.R. § 4.118 addresses skin disabilities.  The Veteran's service-connected left forearm scar secondary to a tick bite has been rated pursuant to Diagnostic Code 7804 thereunder.  Diagnostic Codes 7800-7805 thereunder, all of which concern various scars, were revised effective October 23, 2008.  The revisions apply to claims filed on or after this date or if review under them is requested.  38 C.F.R. § 4.118.  Here, the Veteran filed her claim in June 2007.  Neither she nor her representative has requested review under the revised Diagnostic Codes.  However, it appears that the RO has applied both the old and the revised Diagnostic Codes.  The Board will do so as well to avoid any prejudice.  The revised Diagnostic Codes can be applied only to the period beginning on October 23, 2008, while the old Diagnostic Codes can be applied even after this date if doing so is favorable to the Veteran.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33,422 (2000).

Prior to October 23, 2008, Diagnostic Code 7800 was for scars or disfigurement of the head, face, or neck.  Under Diagnostic Code 7801, deep scars or scars that caused limited motion but were not of the head, face, or neck merited a rating of 10 percent if their area exceeded 39 square centimeters (six square inches).  Ratings of 20, 30, and the maximum 40 percent were assigned respectively for areas exceeding 77, 465, and 929 square centimeters (12, 72, and 144 square inches).  Diagnostic Code 7802 established a 10 percent rating for superficial scars not of the head, face, or neck that did not cause limited motion with an area of 929 square centimeters (144 square inches) or greater.  The subject of Diagnostic Code 7803 was superficial scars that are unstable, while the subject of Diagnostic Code 7804 was superficial scars that are painful on examination.  Both called for a 10 percent rating.  Diagnostic Code 7805 concerned other scars.  It provided for rating based on limitation of function.  

Beginning October 23, 2008, Diagnostic Code 7800 has addressed scars or disfigurement of the head, face, or neck.  Diagnostic Code 7801 has addressed burn scars or scars of other causes not of the head, face, or neck that are deep and nonlinear.  Ratings of 10, 20, 30, and a maximum 40 percent are established respectively if their area exceeded 39, 77, 465, and 929 square centimeters.  Diagnostic Code 7802 has provided for a 10 percent rating for burn scars or scars of other causes not of the head, face, or neck, that are superficial and nonlinear if their area is 929 square centimeters or greater.  There is no Diagnostic Code 7803.  Diagnostic Code 7804 has concerned unstable or painful scars.  Ratings of 10, 20, and 30 percent are assigned respectively for one or two such scars, three or four such scars, and five or more such scars.  If one or more such scars is/are both unstable and painful, 10 percent is added to the rating.  Note (2).  Finally, Diagnostic Code 7805 has concerned other scars and other effects of scars.  It provides for rating under an appropriate Diagnostic Code.

The definitions of deep, superficial, and unstable scars did not change when the aforementioned Diagnostic Codes were revised.  A deep scar was and remains one associated with underlying soft tissue damage.  Old and New Diagnostic Code 7801, Note (2).  A superficial scar was and remains one not associated with underlying soft tissue damage.  Old Diagnostic Codes 7802-7803, Note (2); Diagnostic Code 7804, Note (1); New Diagnostic Code 7802, Note (1).  An unstable scar was and remains one where, for any reason, there is frequent loss of covering of skin over the scar.  Old Diagnostic Code 7803, Note (1); New Diagnostic Code 7804, Note (1).  Several other Diagnostic Codes address skin disabilities other than scars.

As noted above, the Diagnostic Code utilized depends on the specifics of the case.  Butts, 5 Vet. App. at 532.  A change in Diagnostic Code generally is permissible as long as it is explained.  Pernorio, 2 Vet. App. at 625.  A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code, however.  Copeland, 27 Vet. App. at 333.  It is debatable whether the Veteran's service-connected left forearm scar secondary to a tick bite has its own Diagnostic Code.  The RO obviously has characterized it as a scar.  VA medical examinations dated in October 2007, April 2010, and March 2014 include findings related to scars only.  Yet, the Veteran's hearing testimony suggested that her disability is more like a rash at least during flare-ups.  A December 2010 VA treatment record indicates that she has a recurrent rash on her left forearm from an old tick bite.  To avoid any prejudice, Diagnostic Codes concerning rashes will be considered.  

Many call for rating under Diagnostic Codes 7800-7806, depending on the predominant disability.  See Diagnostic Codes 7807-7813, 7820.  Others establish the same ratings as Diagnostic Code 7806.  See Diagnostic Codes 7815-7816, 7821-7822.  Diagnostic Code 7806 is for dermatitis or eczema.  It provides for a noncompensable rating if less than five percent of the entire body is/exposed areas are affected or no more than topical therapy is required during the past 12-month period.  A 10 percent rating requires at least five percent but less than 20 percent of the entire body/exposed areas being affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs being required less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body is/exposed areas are affected or systemic therapy is required for six weeks or more, but not constantly, during the past 12-month period.  The maximum rating of 60 percent is reserved for when more than 40 percent of the entire body is/exposed areas are affected or constant or near-constant systemic therapy is required during the past 12-month period. 

The Board finds, based on the evidence, that an increased rating for the Veteran's service-connected left forearm scar secondary to a tick bite is warranted.  As the affected area is not on her head, face, or neck, old Diagnostic Code 7800 is inapplicable as is new Diagnostic Code 7800.  There is no indication whatsoever that the Veteran has limited motion in her left forearm or arm as a result of her scar.  She has not reported anything of the sort.  At the April 2010 VA medical examination, the scar had no effect on her range of motion.  Old Diagnostic Code 7801 accordingly is applicable only if the scar is deep, while old Diagnostic Code 7802 is applicable only if it is superficial.  The same is true for new Diagnostic Codes 7801 and 7802, since the scar is nonlinear.  Photographs of it from 2008 indeed correspond with descriptions from each examination that it is round, circular, and shaped like a pea.  

With respect to the Veteran's scar being deep or superficial, there is some dispute.  It was found that there was no adherence to underlying tissue at the October 2007 VA medical examination.  Adherence was not referenced at the April 2010 VA medical examination.  Detection, and mention, of such would be expected if it existed.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  This follows from the fact that the purpose of the examination was to assess the current state of the scar.  At the March 2014 VA medical examination, however, it was described as deep.  There is no indication, whether an explanation at this examination or otherwise, as to why a scar that initially was superficial would later become deep.  The Veteran's scar, in any event, is too small to merit even the lowest compensable rating of 10 percent.  It was only three millimeters in diameter at the October 2007 examination, two inches in diameter at the April 2010 examination, and one centimeter by one centimeter at the March 2014 examination.  In other words, it always has been smaller than 39 square centimeters/six square inches and much smaller than 929 square centimeters/144 square inches.

Old Diagnostic Codes 7803 and 7804 are applicable assuming the Veteran's scar is superficial.  Scabbing was referenced at the October 2007 VA medical examination, as she reported that it was pruritic and she scratched at it about once per month.  It was frequently unstable, in other words.  The scar specifically was found to not be painful.  Yet, the Veteran reported pain, to include at the aforementioned examination, in addition to continued itching and swelling or spreading flare-ups as often as a few times per month.  Neither pain nor any frequent loss of the skin covering was referenced at the April 2010 examination.  At the March 2014 examination, the scar was found to be both painful and unstable.  A compensable rating of 10 percent, in sum, can be assigned under old Diagnostic Code 7803 effective June 29, 2007.  This is the date of the Veteran's claim.  Though the period on appeal began one year prior to this date, there is no indication that her scar was unstable until she filed her claim.  A compensable rating of 10 percent cannot be assigned under old Diagnostic Code 7804 until March 2014 (in particular, March 7, 2014, when the examination took place).

In considering new Diagnostic Code 7804, an August 2014 rating decision by the RO is notable.  The Veteran was assigned a 10 percent rating effective April 21, 2010 (the particular date of the April 2010 VA medical examination), and a 20 percent rating effective March 7, 2014, under this Diagnostic Code therein.  The 10 percent rating was based on her service-connected painful left great toe scar status post bunionectomy which is not on appeal, while the 20 percent rating was based on this scar in combination with her service-connected painful and unstable left forearm scar secondary to a tick bite.  Also notable is that a scar must only be painful under new Diagnostic Code 7804, not painful on examination like old Diagnostic Code 7804.  Discussed above is that the Veteran's service-connected left forearm scar secondary to a tick bite, while not objectively painful until March 2014, has been subjectively painful in addition to unstable from the outset of the period on appeal.  As such, a 20 percent rating can be assigned from October 23, 2008, the date new Diagnostic Code 7804 became effective.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 & Note 2 (2015).  (This rating does not change with the addition of her painful left great toe scar effective April 21, 2010.) 

The Veteran is entitled to application of whichever Diagnostic Code, old or new, is most favorable in rating her service-connected left forearm scar secondary to a tick bite.  It follows that a 10 percent rating is warranted under old Diagnostic Code 7803 effective June 29, 2007, while a 20 percent rating is warranted under new Diagnostic Code 7804 effective October 23, 2008.  Old and new Diagnostic Code 7805 cannot be used to assign an even greater increased rating.  That the Veteran's scar does not cause any limitation of motion is reiterated.  Further, the March 2014 VA medical examination included a finding that it does not result in any limitation of function.  To the extent the Veteran's characterization of it as "very disfiguring" during flare-ups and reported embarrassment by it can be construed as effects under new Diagnostic Code 7805, there is no indication that they are compensably disabling.  The lowest compensable rating of 10 percent is merited for mental disorders other than eating disorders when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or when symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440, General Rating Formula for Mental Disorders.  

Here, the Veteran has reported that she continues to work during her flare-ups.  She specifically reported that she wears a lab coat or puts a Band-aid on over her scar.  She has not reported, and there is no indication otherwise, of decreased work efficiency and ability to perform occupational tasks during her flare-ups.  It is notable that she is service-connected for major depressive disorder as secondary to service-connected disabilities not on appeal.  To the extent the Veteran has decreased work efficiency and ability to perform occupational tasks, to include during flare-ups, it therefore cannot automatically be attributed to her scar.  The Board is prohibited from rendering its own medical opinion.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Such an opinion is precisely what would be required.  Only a noncompensable rating finally can be assigned under Diagnostic Code 7806 (or similar).  Based on the aforementioned, the Veteran's scar covers far less than five percent of her entire body.  It is not on an exposed area, such as her face, neck, and hands.  There also is no indication that she ever has required any non-topical therapy to treat it.

Reasonable doubt as to whether or not the Veteran's scar is superficial or deep is resolved in her favor.  An increased rating of 10 percent indeed has been found warranted effective June 29, 2007, under old Diagnostic Code 7803 on the basis of it being superficial and unstable.  The finding that an increased rating of 20 percent is warranted effective October 23, 2008, under new Diagnostic Code 7804 was based on the preponderance of the evidence.  There is no reasonable doubt to resolve in the Veteran's favor.  Consideration finally has been given to a staged rating.  Based on the aforementioned findings, one stage has been created which separates the assigned ratings into the period from June 29, 2007, to October 22, 2008, and the period beginning October 23, 2008.  No other staging of the rating is warranted as the aforementioned findings apply to their entire respective periods.  

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, a rating may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

Neither the Veteran's service-connected left hallux valgus with bunionectomy nor her service-connected left forearm scar secondary to a tick bite is unusual or exceptional.  These disabilities combined are not unusual or exceptional.  Each is reasonably described by the schedular rating criteria set forth above.  These criteria also reasonably describe them in combination.  The rating assigned for the Veteran's left hallux valgus with bunionectomy based on them has taken into account her surgery. It also has taken into account the severity of her mild to moderate symptoms, which include pain and swelling (as severe symptoms merit a 10 percent rating as can surgery).  The ratings assigned for the Veteran's left forearm scar secondary to a tick bite based on them have taken into account its location on a non-exposed area, its small size and round shape, that is may or may not be deep, that it is unstable to include due to itching and consequent scabbing, that it is painful to include on examination as of March 2014, that it does not limit motion or function though it does cause embarrassment and is "very disfiguring" to her, and that it has not required any non-topical therapy.  Flare-ups also have been taken into account.

The Veteran's symptoms, in sum, are contemplated by the schedular rating criteria.  Some of the effects particularly regarding her service-connected left hallux valgus with bunionectomy, such as difficulty standing for long periods and difficulty walking for long distances, are not set forth in these criteria.  However, this does not render them inadequate.  An individual suffering from the same great toe disability as the Veteran indeed may also face such difficulties.  There is nothing unusual or exceptional about having such difficulties as the result of a great toe disability, in other words.  That the Veteran is service-connected for bilateral flatfeet in addition to her left hallux valgus with bunionectomy further is reiterated.  Like above, the Board is prohibited from rendering its own medical opinion.  Stefl, 21 Vet. App. at 120; Colvin, 1 Vet. App. at 171.  Such an opinion is precisely what would be required to ascertain the amount of standing and walking difficulty attributable to each of the Veteran's disabilities.

Because the schedular rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted for the Veteran's service-connected left hallux valgus with bunionectomy, for her service-connected left forearm scar secondary to a tick bite, or for these disabilities in combination.  Discussion of whether there are related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Even if the schedular rating criteria were inadequate, referral still would not be warranted because these factors do not exist.  There is no indication that the Veteran ever, much less frequently, has been hospitalized because of the aforementioned disabilities.  There also is no indication of marked interference, interference beyond that contemplated by the assigned ratings, with employment due to them.  The Veteran has reported missing only a few days of work due to foot symptoms (some of which likely is attributable to her service-connected bilateral flatfeet, as discussed above).  This is despite being unable to limit the amount of time she must be on her feet at work much.  The Veteran has not reported missing any work due to scar symptoms.  That she can cover it at work is reiterated.

C.  Total Disability Based on Individual Unemployability (TDIU)

When an increased rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered as a component of the matter if the issue is either expressly raised by the Veteran or his representative or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  The Veteran's level of education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Veteran is service-connected for many disabilities.  However, only her service-connected left hallux valgus with bunionectomy and left forearm scar secondary to a tick bite are of concern here.  Discussed above is that she has reported working notwithstanding these disabilities.  Precise dates of her employment are unknown.  Yet VA medical examinations and VA treatment records reflect that she had a job from October 2007 through at least January 2013.  In sum, there is no indication that the Veteran has been unable to secure or follow a substantially gainful occupation due to the severity of her two aforementioned disabilities.  Thus, consideration of a TDIU as a component of this matter is not warranted.  

ORDER

An increased rating greater than 10 percent for service-connected left hallux valgus with bunionectomy is denied.

An increased rating for service-connected left forearm scar secondary to a tick bite, specifically 10 percent pursuant to old Diagnostic Code 7803 for the period from June 29, 2007, to October 22, 2008, and 20 percent pursuant to new Diagnostic Code 7804 for the period beginning October 23, 2008, is granted, subject to the law governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


